DETAILED ACTION
This action is in response to application number 16/977,613 filed on September 2, 2020. Claims 1-14 are pending. Of such, claims 1-14 represent a device, claim 15 represents a method, and claim 16 represent a computer readable medium. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (7.29)
On page 2, line 15, “has” should read “have”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the identified claim limitation(s) that recite(s) an abstract idea without significantly more.
Claim 1 recites mathematical calculations intended to verify a computation being performed amongst multiple parties. The limitation of performing the computation and generating random numbers, as drafted, is a process that, under its broadest reasonable interpretation, that merely covers mathematical calculations using mathematical formulas but for exception of the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step of performing the mathematical calculations using generic computational methods such as using pen, paper, calculators and other generic computer products. For example, but for the “by a processor” language, the computation and generating random numbers steps can be performed using pen, paper, or conventional generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the computation and generating random numbers steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating random numbers or performing mathematical operations on variables) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the computation and generating random numbers steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Claims 15 represent a method of the limitations presented in Claim 1. These are abstract for the same reasons as Claim 1, and do not integrate the abstract ideas into a practical application or add significantly more to the abstract ideas recited in Claim 1.  
Claims 2-14 and 16 are dependent on independent claims 1 and 15 respectively and similarly do not present any additional limitations that would integrate the judicial exception into a practical application. Furthermore, no additional elements are added that impose any meaningful limits on practicing the abstract idea other than generic computer components. For this reason, claims 2-14 and 16 are also rejected based on their dependency on claims 1 and 15 and not for resolving the deficiencies identified in the rejection of claims 1 and 15 above.  
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 16 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium having instructions stored thereon. The broadest reasonable interpretation of a computer readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media (for example, as defined by usage in issued patents and published patent applications), noting that the present specification does not explicitly define the term “computer readable medium” but only provides non-limiting examples of computer-readable media. A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007), and MPEP § 2106.03(I). See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Oat. Office. When a claimed encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter. See MPEP § 2106(II). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beerliová-Trubíniová, Efficient Multi-Party Computation with Information-Theoretic Security. 
Regarding Claim 1, Beerliová-Trubíniová discloses: 
A computation i bi = ci; ai1 bi1 + ai2 bi2 = ci) wherein the set of variables have multiple sets of values (ai, bi, ci; ai1, bi1, ai2, bi2, ci), the computations being multiparty computations that are cryptographically shared between the computation device and multiple other computation devices, the computation device having 10access to at least a share for each of the values in the multiple sets of values ([ai], [bi], [ci]; [ai1], [bi1], [ai2], [bi2], [ci]), the computation device comprising (On Page 75, Beerliová-Trubíniová discloses “A number of so-called multiplication triples (a, b, c) with c = ab are generated and shared among the players. These triples will then be used in the computation phase for efficiently multiplying shared values”) a communication (On Page 14, Beerliová-Trubíniová discloses “We assume a complete network of secure (private and authentic) channels pair-wisely connecting all players as well as connecting each user to each player”), a nbn = cn; anlbn1 + an2bn2 = cn) on a randomizing set of values, at least one of the values in the randomizing set of values being randomly selected by the computation device and the multiple other computation devices, the computation device thus obtaining shares for the randomizing set of values (On Page 75, Beerliová-Trubíniová discloses “a number of random values are generated and shared, which will be used as outputs of random gates”), 20generate with the multiple other computation devices a random number (s) (On Page 79, Beerliová-Trubíniová discloses “Every verifier PV ∈ P \ X selects a random challenge vector (r(1,V ), . . . , r(ℓ,V ))”), for each variable in the set of variables polynomially interpolate the shares for the value of the variable in the multiple computations ([ai]; [bi]; [ci])  (On Page 75, Beerliová-Trubíniová discloses “the computation phase can be seen as a sequence of reconstructions of known linear combinations of shared values.”) and in the randomizing computation ([an]; [bn]; [cn]) with respect to a series of base numbers (ωi) to the 25random number, thus obtaining a share of a polynomially interpolated value ([A(s)]; [B(s)]; [C(s)]) (On Page 92, Beerliová-Trubíniová discloses “Every player computes the product of the random pairs and can be computed as a weighted sum”) , receive a further share of the polynomially interpolated values from one or more of the multiple other computation devices (On Page 68, Beerliová-Trubíniová discloses “Output gate represents the output shares to User U”), compute the corresponding polynomially interpolated values (A(s),B(s), C(s)) and verify the computation therefor (A(s)B(s) = C(s)) (On Page 77, Beerliová-Trubíniová discloses “If every verifier PV ∈ P \ X broadcasts “accept”, then the protocol succeeds and terminates”).
Regarding Claim 2, Beerliová-Trubíniová discloses: 
A computation (On Page 75, Beerliová-Trubíniová discloses “A number of so-called multiplication triples (a, b, c) with c = ab are generated and shared among the players. These triples will then be used in the computation phase for efficiently multiplying shared values”).
Regarding Claim 3, Beerliová-Trubíniová discloses: 
A computation 1]i, [z2]i, ...) of multiple products of shares of the first and second multiplicand values (z1 = [x]1[y]1, z2 = [x]2[y]2, ...), said multiple shares ([z1]i, [z2]i, ...) of multiple products being received from the multiple other computation devices and/or computed from shares ([x], [y]) of the first and second multiplicand values  (On Page 31, Beerliová-Trubíniová discloses “all sharing’s used in our protocols will be d-sharing’s with t d n. by saying that the players in P compute (locally)
    PNG
    media_image1.png
    47
    428
    media_image1.png
    Greyscale
”).
Regarding Claim 4, Beerliová-Trubíniová discloses: 
A computation 1,2], [r1,3]) of one or more random numbers (r12, r13) with one or more computation devices of the multiple other computation devices and/or 5receiving one or more shares ([r2,3]) of a random number generated by a subset of the multiple other computation devices, - compute the random number (s) from the shares (On Page 95, Beerliová-Trubíniová discloses “to every random and every multiplication gate, a prepared 2D-shared random triple is assigned”).
Regarding Claim 5, Beerliová-Trubíniová discloses: 
A computation (On Page 66, Beerliová-Trubíniová discloses “If GenerateTriples’ succeeds (i.e., all honest players are happy), it outputs independent random t-sharing’s of T = n-2t random triples (a1, b1, c1), …, (at, bt, ct) with ak, bk independent uniform random values and ck = akbk for k=1,…,T. GenerateTriples’ communicates (O(n2k) bits”).
Regarding Claim 7, Beerliová-Trubíniová discloses: 
A computation (On Page 92, Beerliová-Trubíniová discloses “Every player computes the product of the random pairs and can be computed as a weighted sum”).
Regarding Claim 8, Beerliová-Trubíniová discloses: 
A computation (On Page 112, Beerliová-Trubíniová discloses “GenerateRandom – generate a sharing [c] of a secret random value c”), and the remaining values are computed from the randomly generated values according to a multiparty computation protocol (On Page 59, Beerliová-Trubíniová discloses “Invoke ShareRandom(d) two times in parallel for [ai] and [bi] and multiply to determine [ci]”).
Regarding Claim 9, Beerliová-Trubíniová discloses: 
A computation n], [bn]) thus obtaining interpolated shares for a subset of the variables in the multiple computations ([an+1], [bn+1], ...) performing a multiparty computation on the interpolated shares to obtain interpolated shares for all variables ([cn+1], ...) (On Page 75, Beerliová-Trubíniová discloses “Given the sharings of the multiplication triples, the random values, and the inputs, the computation phase is fully deterministic. Indeed, the computation phase can be seen as a sequence of reconstructions of known linear combinations of shared values”).
Regarding Claim 10, Beerliová-Trubíniová discloses: 
A computation (On Page 74, Beerliová-Trubíniová discloses “2D Sharing (utilizing random variable) with information checking allow for verification during reconstruction (computation)”).
Regarding Claim 11, Beerliová-Trubíniová discloses: 
A computation 2) of the value (x) and of a first message authentication code ([αx+β]) over the value (x) from a first other computation device (P2) of the multiple other 5computation devices, and - receive a share ([x]3) of the value (x) and a second message authentication code ([yx + δ]) over the value (x) from a second other computation device (P3) of the multiple other computation devices, verify the received first and second message authentication codes and compute 10the value (x) from the share ([x]2, [x]3) of the value (x) corresponding to a valid message authentication code (On Page 75, Beerliová-Trubíniová discloses “Every player sends their linearly combined shares of s to Pk who receives a message. Pk computes the output value for all valid messages”).
Regarding Claim 12, Beerliová-Trubíniová discloses: 
A computation (On Page 103, Beerliová-Trubíniová discloses “Hence there exist signatures that are valid for one verifier while being invalid for another verifier (i.e. device and computation device)”).
Regarding Claim 13, Beerliová-Trubíniová discloses: 
A computation (On Page 103, Beerliová-Trubíniová discloses “Information-Theoretically Secure Signatures”).
Regarding Claim 14, Beerliová-Trubíniová discloses: 
A computation (On Page 75, Beerliová-Trubíniová discloses “A number of so-called multiplication triples (a, b, c) with c = ab are generated and shared among the players”).
Although Beerliová-Trubíniová  does not specifically disclose device and processor components related to apparatus Claims 1-5 and 7-14, it is anticipated (obvious) the requirement of a device to accomplish the functionality described in Beerliová-Trubíniová’s reference. 
Regarding Claim 15, Beerliová-Trubíniová discloses:
A computation method configured for batch-wise multiparty verification of a computation comprising a set of variables, the computation being performed multiple times (ai bi = ci; ai1 bi1 + ai2 bi2 = ci) wherein the set of variables have multiple sets of values (ai, bi, ci; ai1, bi1, ai2, bi2, ci), the computations being multiparty computations that are cryptographically shared between the computation device and multiple other computation devices, the computation device having 10access to at least a share for each of the values in the multiple sets of values ([ai], [bi], [ci]; [ai1], [bi1], [ai2], [bi2], [ci]), the computation device comprising (On Page 75, Beerliová-Trubíniová discloses “A number of so-called multiplication triples (a, b, c) with c = ab are generated and shared among the players. These triples will then be used in the computation phase for efficiently multiplying shared values”) a communication (On Page 14, Beerliová-Trubíniová discloses “We assume a complete network of secure (private and authentic) channels pair-wisely connecting all players as well as connecting each user to each player”), a nbn = cn; anlbn1 + an2bn2 = cn) on a randomizing set of values, at least one of the values in the randomizing set of values being randomly selected by the computation device and the multiple other computation devices, the computation device thus obtaining shares for the randomizing set of values (On Page 75, Beerliová-Trubíniová discloses “a number of random values are generated and shared, which will be used as outputs of random gates”), 20generate with the multiple other computation devices a random number (s) (On Page 79, Beerliová-Trubíniová discloses “Every verifier PV ∈ P \ X selects a random challenge vector (r(1,V ), . . . , r(ℓ,V ))”), for each variable in the set of variables polynomially interpolate the shares for the value of the variable in the multiple computations ([ai]; [bi]; [ci])  (On Page 75, Beerliová-Trubíniová discloses “the computation phase can be seen as a sequence of reconstructions of known linear combinations of shared values.”) and in the randomizing computation ([an]; [bn]; [cn]) with respect to a series of base numbers (ωi) to the 25random number, thus obtaining a share of a polynomially interpolated value ([A(s)]; [B(s)]; [C(s)]) (On Page 92, Beerliová-Trubíniová discloses “Every player computes the product of the random pairs and can be computed as a weighted sum”) , receive a further share of the polynomially interpolated values from one or more of the multiple other computation devices (On Page 68, Beerliová-Trubíniová discloses “Output gate represents the output shares to User U”), compute the corresponding polynomially interpolated values (A(s),B(s), C(s)) and verify the computation therefor (A(s)B(s) = C(s)) (On Page 77, Beerliová-Trubíniová discloses “If every verifier PV ∈ P \ X broadcasts “accept”, then the protocol succeeds and terminates”).
Regarding Claim 16, Beerliová-Trubíniová discloses:
A computer readable medium comprising transitory or non-transitory data representing instructions to cause a processor system to perform the method according to claim 15.
Computer readable medium claim 16 is drawn to the computer readable medium corresponding to the method of using same as claimed in claim 15. Therefore computer readable medium claim 16 correspond to method claims 15, and are rejected for the same reasons of anticipation (obviousness) as used above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beerliová-Trubíniová, Efficient Multi-Party Computation with Information-Theoretic Security, hereinafter referred to as Beerliová-Trubíniová, in view of Ben-Sasson, Near-Linear Unconditionally-Secure Multiparty Computation with a Dishonest Minority, hereinafter referred to as Ben-Sasson et al.
Regarding Claim 6, Beerliová-Trubíniová teaches all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
However, Beerliová-Trubíniová does not explicitly disclose a series of base numbers used to verify if the random numbers are included therein. 
Ben Sasson et al. discloses wherein the processor is configured to verify if the random number (s) is included in the series of base numbers (ωi), and if so to repeat generation of the random number (On Page 12, Ben-Sasson et al. discloses “Base Sharings succeeds and the uncorrupt players hold correct subshares of two-level sharings [a1], . . . , [am], or it fails and a new dispute is found. Furthermore, if it succeeds, then [a1], . . . , [am] are random and independent sharings of random and independent values a1, . . . , am ∈ F”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to modify Beerliová-Trubíniová’s secret-sharing method to incorporate  Ben Sasson et al. approach of utilizing Base Sharings. The motivation to do so is to ensure the random values are random and independent to the sharings (See Ben-Sasson et al. Page 12). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El Defrawy et al., Secure Mobile Proactive Multiparty Computation Protocol - US Patent Number 9,536,114, discloses a method to secure mobile proactive multiparty computation.
El Defrawy et al., General Protocol For Proactively Secure Computation - US Patent Number 9,449,177, discloses a system for proactively securing multi-party computation.
Lampkins et al., System And Method For Mobile Proactive Secure Multi-party Computation (MPMPC) Using Commitments - US Patent Number 10,083,310, discloses a system and method for secure multi-party computation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./              Examiner, Art Unit 4122                         


/ALEXANDER LAGOR/             Primary Examiner, Art Unit 2491